Citation Nr: 1103564	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-28 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel




INTRODUCTION

The Veteran had active duty from August 1978 to December 1978 and 
from December 1990 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has PTSD related to his active 
service.  Particularly, the Veteran asserted that he was a cook 
while serving in Kuwait during Desert Storm and that incoming and 
outgoing small arms fire, rocket fire, and missiles were all 
around where the Veteran was stationed.  

The Board notes that the Veteran's service personnel records show 
that the Veteran had duty in an imminent danger pay area while he 
was stationed in Southwest Asia.  However, service treatment 
records are silent to any treatment for any psychiatric disorders 
during active service, nor were there any complaints of 
depression, excessive worry, or nervous trouble.  

The Veteran has not submitted any post-service treatment records 
nor has he indicated that he receives any treatment for PTSD.  
However, the Veteran has endorsed symptoms including flashbacks, 
difficulties sleeping, and becoming very angry at times, all 
related to his active service.  The Veteran also reported that he 
has had a hard time holding down a job.

Denying service connection for PTSD solely because of an 
unconfirmed stressor is improper unless the appropriate records 
custodian, such as the U.S. Army and Joint Services Records 
Research Center (JSRRC), has confirmed that the claimed stressor 
cannot be corroborated or the Veteran has failed to provide the 
basic information required to conduct research, and the JSRRC 
coordinator has taken the appropriate actions.  M21-1MR, Part IV, 
Subpart ii.1.D.15.l.  In this case, the Veteran reported that the 
area in which he was stationed was subject to multiple rocket and 
missile attacks, as well as small arms fire.  As noted above, the 
Veteran's service personnel record noted that the Veteran was 
associated with the 1345th Transportation Company, and had duty 
in an imminent danger pay area in Southwest Asia.  On a request 
pertaining to military records, the Veteran attempted to request 
morning reports for the period of December 1990 to July 1991.

Thus, on remand, the RO should attempt to verify whether the 
Veteran's unit did experience hostile incoming attacks, including 
small arms fire, rocket fire, and missile attacks while stationed 
in Southwest Asia from December 11, 1990 to July 18, 1991.  The 
RO for these purposes should contact the JSRRC.  The evidentiary 
standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-
service stressors in claims for PTSD was recently relaxed, adding 
to the types of claims VA will accept through credible lay 
testimony alone.  The new regulations provide that  if a stressor 
claimed by a veteran is related to the veteran's  fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in- service stressor.  

In the event the Veteran's stressor is verified, the Veteran 
should be provided with a VA PTSD evaluation to determine if the 
Veteran has PTSD related to a verified stressor.  See 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at a VA 
health-care facility if the evidence of record does not contain 
adequate evidence to decide a claim).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and 
request that he provide the names and 
addresses of any VA or private treatment he 
has received for any psychiatric disorder, 
including PTSD. Thereafter, an attempt to 
obtain records from that facility should be 
undertaken.  If records are not obtained, the 
claims file should contain documentation of 
the attempts made to obtain records.

2.  The AMC/RO must provide all relevant and 
necessary information to the JSRRC, including 
the Veteran's service records, the dates 
which he contends his stressors occurred 
(specifically December 1990 to July 1991), 
and information regarding his unit.  The 
JSRRC should then attempt to confirm the 
occurrence of the above mentioned stressful 
event by considering all relevant evidence, 
including the Veteran's service records.  

3.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination to determine 
whether the Veteran developed PTSD as a 
result of a verified in-service stressor. 
Further, the examiner should determine 
whether the stressor claimed by a veteran is 
related to his fear of hostile military or 
terrorist activity, and if so, the examiner 
should provide an opinion as to whether the 
claimed stressor is adequate to support a 
diagnosis of PTSD and whether the veteran's 
symptoms are related to the claimed stressor. 

The claims file must be provided to and be 
reviewed by the psychiatrist in conjunction 
with the examination.  Any tests or studies 
deemed necessary should be conducted, 
including psychological testing, and the 
results should be reported in detail.  A 
rationale for all opinions expressed should 
be provided.

4.  After the foregoing, the RO should review 
the Veteran's claim.  If the determination is 
adverse to the Veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


